Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT is entered into as of December 16, 2010
by and among COLUMBIA SPORTSWEAR COMPANY, an Oregon corporation (“Borrower”),
WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent and as a Lender,
and BANK OF AMERICA, N.A., as a Lender.

RECITALS

Borrower, Administrative Agent and Lenders are parties to that certain Credit
Agreement dated June 15, 2010 (the “Credit Agreement”) and desire to amend the
Tangible Net Worth covenant in the Credit Agreement in the manner set forth
below. All capitalized terms used herein and not otherwise defined herein shall
have the meaning attributed to them in the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrower, Administrative Agent and Lenders hereby
agree as follows:

1. Amendment of Section 8.2. Section 8.2 of the Credit Agreement is amended in
its entirety to read as follows:

As of the end of each fiscal quarter, Borrower shall have a Tangible Net Worth
of not less than $879,100,000 plus (i) 35% of the sum of Borrower’s consolidated
net income for each fiscal quarter after December 31, 2010 (exclusive of any
fiscal quarter in which Borrower’s consolidated net income is less than zero),
plus (ii) the amount of all equity raised by Borrower after December 31, 2010.

2. Ratification. Except as otherwise provided in this First Amendment, all of
the provisions of the Credit Agreement are hereby ratified and confirmed and
shall remain in full force and effect.

3. One Agreement. The Credit Agreement, as modified by the provisions of this
First Amendment, shall be construed as one agreement.

4. Effective Date. This First Amendment shall be effective as of the date first
written above upon execution and delivery by the parties of this amendment and
Guarantors execution and delivery of the Consent and Acknowledgement set forth
below.

5. Counterparts. This First Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this First
Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this First Amendment.

 

FIRST AMENDMENT TO CREDIT AGREEMENT

02941-0329/LEGAL19754805.1

   PAGE 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment to Credit Agreement has been duly
executed and delivered as of the date first written above.

 

BORROWER: COLUMBIA SPORTSWEAR COMPANY

  By:   /s/ Thomas B. Cusick   Title:   Sr. VP of Finance, CFO and Treasurer

ADMINISTRATIVE AGENT and LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION

  By:  

/s/ James L. Franzen

    James L. Franzen, Vice President

LENDER: BANK OF AMERICA, N.A.

  By:  

/s/ Michael W. Snook

   

Michael W. Snook,

Senior Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

02941-0329/LEGAL19754805.1

   PAGE 2



--------------------------------------------------------------------------------

CONSENT AND ACKNOWLEDGMENT OF GUARANTOR

COLUMBIA SPORTSWEAR USA CORPORATION hereby (a) acknowledges receipt of a copy of
the foregoing First Amendment to Credit Agreement and consents to the
modification of the Credit Agreement contained therein, (b) reaffirms its
obligations and waivers under its Continuing Guaranty dated as of June 15, 2010
and (c) acknowledges that its obligations under its Continuing Guaranty are
legal, valid and binding obligations enforceable in accordance with their terms
and that it has no defense, offset, claim or counterclaim with respect to any of
its obligations thereunder.

IN WITNESS WHEREOF, COLUMBIA SPORTSWEAR USA CORPORATION has duly executed and
delivered this Consent and Acknowledgment as of December 16, 2010.

 

GUARANTOR:   COLUMBIA SPORTSWEAR USA CORPORATION   By:  

/s/ Thomas B. Cusick

  Title:   Sr. VP of Finance, CFO and Treasurer

 

FIRST AMENDMENT TO CREDIT AGREEMENT

02941-0329/LEGAL19754805.1

   PAGE 3